Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 1 of 41 Page ID #:707



1    Filippo Marchino, Esq. (SBN 256011)
2    FM@XLAWX.com
     Damon Rogers, Esq. (SBN 263853)
3    DR@XLAWX.com
4    Thomas E. Gray, Esq. (SBN 299898)
     TG@XLAWX.com
5    THE X-LAW GROUP, P.C.
6    625 Fair Oaks Ave, Suite 390
     South Pasadena, CA 91030
7    Tel: (213) 599-3380
8    Fax: (213) 599-3370
9    Attorneys for Defendant/Cross-Claimant
     Alexis Gardner
10

11
                              UNITED STATES DISTRICT COURT
12
                          CENTRAL DISTRICT OF CALIFORNIA
13
14   STARR INDEMNITY & LIABILITY              Case No. 8:19-CV-01704-DOC-JDE
15
     COMPANY, a Texas Corporation
                                              CROSSCLAIM
16               Plaintiff,
                                              JURY TRIAL DEMANDED
17         v.
18   MICHAEL         J.    AVENATTI,    an
     individual and citizen of California;
19   PASSPORT 420, LLC, a Delaware
     limited liability company; WILLIAM
20
     PARRISH, an individual and citizen of
21   California;        SPRING    CREEK
     RESEARCH, LLC, a California limited
22   liability      company;     ALEXIS
     GARDNER, an individual and citizen of
23   Georgia; and the UNITED STATES OF
24   AMERICA; and DOES 1 to 25,
     inclusive
25
                 Defendants.
26
     ALEXIS GARDNER, an individual and
27   citizen of Georgia
28


                                       CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 2 of 41 Page ID #:708



1
                Cross-Claimant,
2
          v.
3
4    STARR INDEMNITY & LIABILITY
     COMPANY, a Texas Corporation;
5    PASSPORT 420, LLC, a Delaware
     limited liability company; WILLIAM
6    PARRISH, an individual and citizen of
     California;      SPRING      CREEK
7
     RESEARCH, LLC, a California limited
8    liability   company;    Avenatti   &
     Associates,     APC,   a   California
9    professional corporation; and the
     UNITED STATES OF AMERICA
10
                Cross-Defendants.
11
12
13
14

15
16
17
18

19
20
21
22
23
24
25
26
27
28

                                           2
                                      CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 3 of 41 Page ID #:709




   1                                       INTRODUCTION
   2         1.    Defendant/Cross-Claimant Alexis Gardner (“Cross-Claimant” or
   3    “Gardner”) brings this Cross-Complaint against Plaintiff/Cross-Defendant Starr
   4    Indemnity & Liability Company (“Starr”), Defendant/Cross-Defendant Passport
   5    420, LLC (“Passport 420”), Defendant/Cross-Defendant William Parrish
   6    (“Parrish”),   Defendant/Cross-Defendant          Spring   Creek   Research,    LLC,
   7    Defendant/Cross-Defendant          Avenatti   &   Associates,   APC   (“AA”),    and
   8    Defendant/Cross-Defendant The United States of America.
   9         2.    This Cross-Complaint arises out of the misappropriation of $2,500,000
  10    belonging to Ms. Gardner, by her attorney Michael Avenatti, for the benefit of
  11    Passport 420 as funds to purchase a jet.
  12         3.    The jet in question, a Honda Aircraft Co. LLC HA-420 jet, serial number
  13    42000029, and with tail number N227WP, shall be hereinafter referred to as the
  14    “Subject Aircraft”.
  15
  16                                           PARTIES
  17         4.    Defendant/Cross-Claimant Alexis Gardner “Gardner” is a resident and
  18    citizen of the State of Georgia.
  19         5.    Plaintiff/Cross-Defendant Starr Indemnity & Liability Company
  20    (“Starr”) is a Texas corporation with its principal place of business in New York.
  21         6.    Defendant/Cross-Defendant Passport 420, LLC (“Passport 420”) is a
  22    Delaware limited liability company. Its principal place of business, as listed on the
  23    FAA registry, is 520 Newport Center Dr, Ste 1400, Newport Beach, California.
  24         7.    On information and belief, the two members of Passport 420, at the time
  25    of its formation in 2016 and at the time it purchased the Subject Aircraft with money
  26    of Gardner, were Spring Creek Research, LLC and Avenatti & Associates, APC.
  27         8.    Avenatti served as Passport 420’s manager during all relevant time
  28    periods.
                                                  3
                                             CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 4 of 41 Page ID #:710




   1         9.    Defendant/Cross-Defendant William Parrish (“Parrish”) is citizen of the
   2    State of California and resident of Santa Barbara County, California. Parrish
   3    became the manager of Passport 420 in 2018.
   4         10.   Defendant/Cross-Defendant Spring Creek Research, LLC (“Spring
   5    Creek”) is a California limited liability company with its principal place of business
   6    in Santa Barbara County, California. Spring Creek is owned by Parrish.
   7         11.   Defendant/Cross-Defendant Avenatti & Associates, APC (“AA”) is a
   8    California professional corporation with its principal place of business within this
   9    judicial district. AA was owned and controlled by Avenatti when he served as
  10    Gardner’s attorney and, unbeknownst to her, misappropriated her money so that
  11    Passport 420 could purchase a plane.
  12         12.   Defendant/Cross-Defendant The United States of America has seized the
  13    Subject Aircraft and filed a civil forfeiture complaint against it.
  14         13.   Starr, Passport 420, Parrish, Spring Creek, AA, and the United States of
  15    America shall be collectively referred to as “Cross-Defendants.”
  16
  17                              JURISDICTION AND VENUE
  18         14.   This Court has subject matter jurisdiction over Plaintiff’s claims because
  19    they are so related to the claims in Starr’s Complaint as to form part of the same
  20    case or controversy, pursuant to 28 U.S.C. § 1367(a). In addition, this Court has
  21    jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. § 1332 because no
  22    defendant is a citizen of the same state as any plaintiff and because the amount in
  23    controversy exceeds $75,000, exclusive of interest and costs. Finally, this Court
  24    also has subject matter jurisdiction over Plaintiff’s federal claims for relief under 18
  25    U.S.C. §1961 et seq pursuant to 28 § 1331 and over Plaintiff’s state law claims,
  26    because they are so related to her federal law claims as to form part of the same case
  27    or controversy, pursuant to 28 U.S.C. § 1367(a).
  28         15.   Venue is proper pursuant to 28 U.S.C. § 1391(b) & (c) because a
                                                4
                                           CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 5 of 41 Page ID #:711




   1    substantial part of the events or omissions giving rise to the claim occurred in this
   2    judicial district and because Cross-Defendants are subject to the Court’s personal
   3    jurisdiction in this judicial district.
   4
   5                                 FACTUAL ALLEGATIONS
   6    I.   Avenatti’s Criminal Enterprise.
   7          16.   Eagan Avenatti, LLP (“EA”) was a well-regarded plaintiffs’ law firm
   8    that obtained significant jury verdicts and settlements for its clients in high profile,
   9    high stakes litigation. For example, in 2014 it settled a class action against a
  10    cemetery for more than $80 million. In 2017 it obtained a $454 million jury verdict
  11    in another consumer class action, the largest jury verdict that year in the State of
  12    California and the third largest in the United States. However, under this veneer of
  13    prestige and success, there was a darker truth: EA’s managing Partner, Michael
  14    Avenatti, was embezzling millions of dollars in settlement money from his clients.
  15          17.   Unbeknownst to everyone, EA was simultaneously run by Avenatti as a
  16    legitimate law firm and a means to enrich himself through criminal activity.
  17    Avenatti’s modus operandi was to use the skill and expertise of the attorneys and
  18    staff employed at EA to obtain significant settlements on behalf of his clients. Then,
  19    once the case was in the process of settling, he would create two parallel settlement
  20    agreements. The first, which was the one the opposing party actually signed and
  21    was the “real” settlement agreement, would provide for one lump sum payment.
  22    The second agreement, which would be provided to or explained orally to the client,
  23    would change the payment terms so that it appeared that the defendant would be
  24    making periodic payments to the plaintiff, Avenatti’s client.
  25          18.   Under the terms of the “real” settlement agreements, the defendant
  26    would be required to send the lump sum payment check to EA, where he would
  27    deposit the money in a client trust account. However, rather than deduct his
  28    contingent fee percentage from the lump sum and remit the balance to the client, as
                                                  5
                                             CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 6 of 41 Page ID #:712




   1    he was obligated to, Avenatti instead turned these client trust accounts into his
   2    personal piggy banks and spent on personal matters the portions of the settlement
   3    funds that rightfully belonged to his clients. Avenatti would then send deminimus
   4    periodic payments to his clients as provided for in the fake settlement agreements.
   5    He would often cease to even make these payments and would then pretend that the
   6    defendant was being difficult and not making the “required” periodic payment. He
   7    would pretend to assist his clients in getting the defendants to restart making their
   8    payments. Of course, as Avenatti knew, the defendants had already paid the
   9    settlement in full and had no further obligations to make additional payments.
  10           19.   Through this pattern of conduct, Avenatti was able to lull clients into
  11    believing that he was representing their interests for a number of years even as he
  12    deprived them of their settlements. Given the forged settlement agreements, the
  13    plausible explanations he provided to his clients for why they were not receiving
  14    their settlement money, and EA’s continued success in litigating high profile cases,
  15    clients had no reason to realize that their money had in fact been stolen by their
  16    attorney. In addition, because Avenatti handled settlement negotiations by himself
  17    and only involved one paralegal, who served as both the firm’s office manager and
  18    bookkeeper, in his criminal scheme, all of the other attorneys and staff at EA
  19    remained ignorant of his wrongdoing up until March 2019, when he was arrested
  20    for his crimes and subsequently indicted.
  21
  22    II. Passport 420 Purchases a Jet with Gardner’s Money.
  23           20.   In 2016 Parrish and Avenatti decided to jointly purchase a private jet
  24    and created Passport 420 to own it. Avenatti was selected as the manager of Passport
  25    420.
  26           21.   On or about January 7, 2017 Gardner, one of Avenatti and EA’s clients,
  27    entered into a confidential settlement agreement with another individual (the
  28
                                                6
                                           CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 7 of 41 Page ID #:713




   1    “Individual”).1
   2            22.   Avenatti did not provide Gardner with a copy of the actual settlement
   3    agreement. Instead, he falsely represented to Gardner that the Individual would
   4    make two separate transactions in fulfillment of the settlement agreement. First, the
   5    Individual would make approximately 96 monthly payments to Gardner over the
   6    course of the next eight years. Second, at some point within the first year, the
   7    Individual would make a lump-sum payment, the entirety of which would be used
   8    to pay EA’s attorney fees and costs.
   9            23.   Under the terms of the actual settlement agreement, this Individual was
  10    required to make an initial payment of $2,750,000 on or about January 28, 2017 to
  11    Gardner with a subsequent payment of $250,000 at a later date, set for the fall of
  12    2020.
  13            24.   On or about January 25, 2017, unbeknownst to Gardner, the Individual
  14    made the first single initial $2,750,000 settlement payment to EA Trust Account
  15    8671 to be held in trust for Gardner. Avenatti concealed and failed to disclose to
  16    Gardner that EA had received this initial $2,750,000 settlement payment. Neither
  17    Avenatti nor EA ever transferred any of Gardner’s settlement payment to her, nor
  18    did they obtain her permission to divert the funds anywhere else.
  19            25.   On or about January 26, 2017, Avenatti caused $2,500,000 of Gardner’s
  20    funds to be transferred to Honda Aircraft Company, LLC so that Passport 420, the
  21    company he was running as its manager, could purchase the Subject Aircraft.
  22    According to the invoice from Honda Aircraft Company, LLC, the total price of the
  23    the Subject Aircraft was $4,363,605.
  24            26.   Avenatti also moved the remaining $250,000 of the settlement payment
  25
  26
        1
         To be clear, neither the identity of the Individual, nor the nature of the settlement
  27    agreement have any relevance to Gardner’s claims here. Neither the Individual nor
  28    the Individual’s counsel were aware of or participated in Avenatti’s wrongdoing.
                                                 7
                                            CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 8 of 41 Page ID #:714




   1    out of the trust account and into another EA account, before it was moved to an AA
   2    account.
   3         27.    Between March 2017 and June 2018 Avenatti caused approximately 11
   4    payments to be deposited into Gardner’s account, which he represented to Gardner
   5    as being the monthly settlement payments from the Individual. These payments
   6    were not made using money from the settlement payment intended for Gardner,
   7    however. For example, some of the payments were made using money from Global
   8    Baristas US LLC and/or its owner Global Baristas, LLC, including credit card
   9    receipts from Tullly’s stores. From June 2018 until March 2019, Avenatti stopped
  10    making these payments and instead falsely represented to Gardner that Avenatti was
  11    working to obtain the missing monthly settlement payments. To accomplish this,
  12    Avenatti spoke to Gardner by phone, as he had on a number of occasions previously,
  13    in order to convince her that she was in fact supposed to receive monthly periodic
  14    payments.
  15
  16    III. Gardner’s Damages.
  17         28.    As was discussed above, Gardner never received any money from the
  18    $2,750,000 settlement payment that was supposed to be made to her because it was
  19    instead taken by Avenatti, with $2,500,000 spent by Passport 420 in the course of
  20    purchasing its jet and the other $250,000 taken by Avenatti, AA and/or EA and used
  21    for presently unknown purposes, but possibly for the further benefit of Passport 420.
  22    The periodic payments Gardner received from Avenatti should not be treated as an
  23    offset to the full amount owed because the money did not come from her settlement
  24    funds. Further, because of the severe ethical misconduct of Avenatti and his law
  25    firms, Gardner is entitled to one hundred percent of the settlement funds as damages
  26    without any contingent fee deduction.        In addition, Gardner is entitled to
  27    prejudgment interest and punitive damages.
  28         29.    Further, to the extent that Gardner is granted relief in the form of a
                                               8
                                          CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 9 of 41 Page ID #:715




   1    constructive trust providing her with an ownership interest in the Subject Aircraft,
   2    her percentage ownership interest should be calculated using the current price the
   3    plane would be sold for, not the price paid by Passport 420. Additionally, the amount
   4    of money that was taken from her to purchase the plane should include interest on
   5    this amount.
   6         30.   While Parrish, Spring Creek, Avenatti, AA, EA and any and all other
   7    parties with a claimed interest in Passport 420 assumed the risk of the plane
   8    depreciating over time, Gardner did not. On information and belief, based on the
   9    price that similar used jets sell and the amount of Gardner’s money that was used by
  10    Passport 420 to purchase the jet plus interest on that money, the current value of the
  11    Subject Aircraft is about the same as Gardner’s compensatory damages and Gardner
  12    should be awarded a 100% ownership interest in the Subject Aircraft.
  13         31.   Gardner is not required to elect among the different remedies available
  14    to her at this time and intends to pursue each and every remedy through trial.
  15
  16    IV. The Insurance Coverage Dispute.
  17         32.   The allegations of this section are alleged on information and belief
  18    based upon the allegations Starr makes in its Complaint.
  19         33.   On information and belief, Starr issued a Starr Elite Comprehensive
  20    Corporate Aircraft Policy to Passport 420, Policy Number 1000320046-01 with
  21    effective dates from January 26, 2017 until January 26, 28018 (“Policy 1”). Policy
  22    1 was issued pursuant to an “Aircraft Insurance Application” submitted by applicant
  23    Passport 420.
  24         34.   On information and belief, Starr issued a Starr Elite Comprehensive
  25    Corporate Aircraft Policy to Passport 420, Policy Number 1000320046-02 with
  26    effective dates from January 26, 2018 until January 26, 2019 (“Policy 2”). Policy 2
  27    was issued pursuant to an “Aircraft Insurance Application" submitted by applicant
  28    Passport 420
                                               9
                                          CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 10 of 41 Page ID #:716




   1          35.    On information and belief, Starr issued a Starr Elite Comprehensive
   2    Corporate Aircraft Policy to Passport 420, Policy Number 1000320046-03 with
   3    effective dates from January 26, 2019 until January 26, 2020 (“Policy 3”). Policy 3
   4    was issued pursuant to an “Aircraft Insurance Application" submitted by applicant
   5    Passport 420.
   6          36.    Policy 1, Policy 2, and Policy 3 will be referred to collectively as “the
   7    Policies.”
   8          37.    Each of the Policies scheduled as an insured aircraft the Subject Aircraft,
   9    providing certain coverages pursuant to the terms, conditions, exclusions and
  10    languages of the Policies.
  11          38.    As was stated above, Passport 420 purchased the Subject Aircraft using
  12    Gardner’s money.
  13          39.    Further, as was stated above, because Gardner’s money was used by
  14    Passport 420 to purchase the Subject Aircraft, Gardner has a substantial ownership
  15    interest in it.
  16          40.    On information and belief, based on the lawsuit Passport 420 LLC v.
  17    Starr Indemnity & Liability Company, Santa Barbara Superior Court Case Number
  18    19CV93596, Parrish is claiming that any proceeds that might come due under the
  19    Policies shall be paid to him individually, or to Spring Creek Research, or the Parrish
  20    Family Trust date 1997, rather than to Passport 420, the ostensibly titled owner of
  21    the Subject Aircraft or Gardner.
  22          41.    Avenatti & Associates, APC is the other member of Passport 420 and,
  23    on information and belief, may attempt to assert that it has an ownership interest in
  24    the Subject Aircraft as a basis for seeking any insurance payment from the Policies.
  25          42.    The United States of America has filed a criminal indictment against
  26    Avenatti in this District, alleging that it is seeking forfeiture as part of any sentence
  27    in the event of Avenatti’s conviction of all right, title, and interest in the property
  28    derived from any proceeds obtained directly or indirectly as a result of any offense
                                                10
                                            CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 11 of 41 Page ID #:717




   1    or property traceable to such proceeds. On April 10, 2019 the IRS took possession
   2    of the Subject Aircraft.
   3          43.   On information and belief, the United States of America, through the
   4    Internal Revenue Service, has taken possession of the Subject Aircraft for security
   5    for payment of certain taxes that are allegedly due and unpaid; or alternatively, the
   6    Internal Revenue Service claims that certain taxes are due and unpaid and the
   7    Subject Aircraft may serve as security for payment of some or all of those taxes.
   8    Upon information and belief, the United States of America may claim some interest
   9    in the Policies.
  10          44.   On October 18, 2019, the United States of America filed a civil forfeiture
  11    complaint pertaining to the Subject Aircraft.
  12          45.   After the Subject Aircraft was seized on April 10, 2019, Parrish filed
  13    with Starr a “Proof of Claim” requesting that Starr issue to him in his individual
  14    capacity a payment for the taking of the Subject Aircraft under Endorsement 10 of
  15    Policy 3, titled Extended Coverage Endorsement: War Risk For Physical Damage
  16    Coverage, Extortion, and Hi-Jacking Extra Expense Coverage (sometimes "War
  17    Risk Coverage Endorsement"). The demand has been made even though William
  18    Parrish is not the owner of the Subject Aircraft and payment should be directed
  19    instead to those with an ownership interest in the Subject Aircraft.
  20          46.   The term “Physical Damage” is defined by the Policies to mean
  21    “accidental, direct physical loss of or damage to scheduled aircraft, spare engines or
  22    spare parts during the policy period including ingestion, but it does not include the
  23    loss of use or any residual depreciation in value either before or after any repairs
  24    have been made.”
  25
              47.   The Subject Aircraft has an agreed-upon value in Policy 3 stated at
  26
        $4,000,000.00.
  27
  28          48.   Exclusion D of The Policies (set forth in Section Seven - Exclusions on
                                              11
                                          CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 12 of 41 Page ID #:718




   1    Page 31 of The Policies) state: “The insurance provided by the Policy shall not
   2    apply: to illegal, criminal or dishonest acts or activities, alleged or otherwise,
   3    committed by or at the direction of or with the knowledge and consent of directors
   4    or officers of the insured and with the knowledge at the time that such act was illegal
   5    or criminal, but with respect to the named insured this exclusion shall apply only if
   6    such activities or acts are with the knowledge and consent of an officer or director
   7    of the named insured.”
   8          49.   Pursuant to the War Risk Coverage Endorsement the coverage provided
   9    therein will not cover any loss, damage or expense arising out of the “repossession
  10    or any attempt at repossession by any person or organization having any legal title
  11    or lien on the scheduled aircraft or any other type of legal contractual relationship
  12    with the insured.”
  13
              50.   Pursuant to the War Risk Coverage Endorsement the coverage provided
  14
        therein will not cover any loss, damage or expense arising out of "any failure to
  15
        provide any type of bond, security or any other financial cause whether or not
  16
        required under a court order." (Page 2 of the War Risk Coverage Endorsement,
  17
        Exclusion (D)).
  18
  19
  20                              FIRST CLAIM FOR RELIEF

  21          DECLARATORY RELIEF REGARDING OWNERSHIP OF THE

  22                                  SUBJECT AIRCRAFT

  23      (Against Cross-Defendants Passport 420, Parrish, Spring Creek Research,

  24                          AA, and the United States of America)

  25          51.   The allegations of paragraphs 1 through 50 are re-alleged and

  26    incorporated herein by reference.

  27          52.   Upon information and belief Passport 420, Parrish, Spring Creek

  28    Research, Passport 420, Parrish, Spring Creek Research, AA, and the United States
                                                12
                                            CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 13 of 41 Page ID #:719




   1    of America all believe that they are entitled to an ownership interest in the Subject
   2    Aircraft and that Gardner is not entitled to an ownership interest in the Subject
   3    Aircraft.
   4          53.   Gardner contends that because $2,500,000 of money undisputedly
   5    belonging to her was used by Passport 420 to purchase the Subject Aircraft, there is
   6    a constructive trust providing her with a majority ownership interest in the HondaJet
   7    HA-420. Further, her percentage ownership interest should be calculated using the
   8    current price the plane would be sold for, not the price paid by Passport 420. The
   9    amount of money that was taken from Gardner to purchase the plane should
  10    additionally include interest on this amount at the maximum rate permitted by law.
  11    While Parrish, Spring Creek, and all others claiming an interest in Passport 420
  12    assumed the risk of the plane depreciating over time, Gardner did not.             On
  13    information and belief, based on the price that similar used jets and the amount of
  14    Gardner’s money that was used by Passport 420 to purchase the jet plus interest on
  15    that money, Gardner should be awarded a 100% ownership interest in the Subject
  16    Aircraft.
  17          54.   Accordingly, an actual controversy has arisen and now exists between
  18    Gardner and Passport 420, Parrish, Spring Creek Research, Passport 420, Parrish,
  19    Spring Creek Research, AA, and the United States of America, for which Gardner
  20    seeks a declaration of rights.
  21
  22                             SECOND CLAIM FOR RELIEF
  23         DECLARATORY RELIEF REGARDING INSURANCE POLICIES
  24                              (Against All Cross-Defendants)
  25          55.   The allegations of paragraphs 1 through 54 are re-alleged and
  26    incorporated herein by reference.
  27          56.   Upon information and belief, based on the allegations in its complaint,
  28    Starr contends that it is either entitled to rescind the Policies or otherwise not pay
                                                13
                                            CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 14 of 41 Page ID #:720




   1    out a claim under the Policies as a result of the Subject Aircraft’s seizure by the
   2    United States of America.
   3          57.   Further, on information and belief, Parrish, Spring Creek Research,
   4    Passport 420, Parrish, Spring Creek Research, AA, and the United States of America
   5    all assert they are entitled to any insurance payment made by Starr pursuant to the
   6    Policies and any the proceeds resulting from the return of premiums for the Policies
   7    if they are rescinded.
   8          58.   Gardner contends that because $2,500,000 of her money was used by
   9    Passport 420 to purchase the Subject Aircraft, there is a constructive trust providing
  10    her with an ownership interest in the Subject Aircraft. Further, her percentage
  11    ownership interest should be calculated using the current price the plane would be
  12    sold for, not the price paid by Passport 420. The amount of money that was taken
  13    from her to purchase the plane should additionally include interest on this amount.
  14    While Parrish, Spring Creek, and all others claiming interest in Passport 420
  15    assumed the risk of the plane depreciating over time, Gardner did not.            On
  16    information and belief, based on the price that similar used jets sell and the amount
  17    of Gardner’s money that was used by Passport 420 to purchase the jet plus interest
  18    on that money, Gardner should be awarded a 100% ownership interest in the Subject
  19    Aircraft.
  20          59.   Because Gardner has an ownership interest in the Subject Aircraft, it
  21    follows that if an insurance payment is made pursuant to the Policies or if the
  22    Policies are rescinded and the premiums returned, some or all of this money belongs
  23    to her.
  24          60.   Accordingly, an actual controversy has arisen and now exists between
  25    Gardner and Starr, Passport 420, Parrish, Spring Creek Research, Passport 420,
  26    Parrish, Spring Creek Research, AA, and the United States of America, for which
  27    Gardner seeks a declaration of rights.
  28
                                              14
                                          CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 15 of 41 Page ID #:721




   1                             THIRD CLAIM FOR RELIEF
   2         UNJUST ENRICHMENT/RESTITUTIONARY DISGORGEMENT
   3                                   (Against Passport 420)
   4          61.   The allegations of paragraphs 1 through 60 are re-alleged and
   5    incorporated herein by reference.
   6          62.   Passport 420 received a benefit in the form of the $2,500,000 payment
   7    towards the purchase of the Subject Aircraft that was made from the proceeds of
   8    Gardner’s settlement.
   9          63.   It would be unjust for Passport 420 to retain the money taken out of the
  10    settlement funds of Gardner.
  11          64.   Passport 420’s conduct was a substantial factor in causing Gardner injury
  12    and Gardner is therefore entitled to damages.
  13          65. A constructive trust must be imposed that would provide Gardner with
  14    an ownership interest in the Subject Aircraft.
  15          66. Passport 420, acting through its manager Avenatti, acted in conscious
  16    disregard for Gardner’s rights, and put its own interests ahead of the interests of
  17    Gardner when it took her settlement money and used the money to purchase the
  18    Subject Aircraft, which constitutes malice.
  19          67. Passport 420, acting through its manager Avenatti engaged in despicable
  20    conduct that subjected Gardner to cruel and unjust hardship in conscious disregard
  21    of her rights, which constitutes Oppression.
  22          68. Avenatti, the manager of Passport 420, intentionally misrepresented
  23    and/or concealed material information regarding the fact that Gardner had in fact
  24    been paid a $2,750,000 payment, but that Passport 420 had spent that money so that
  25    it could purchase the Subject Aircraft. This constitutes fraud.
  26          69. Therefore, Passport 420, acting through its managers, including
  27    Avenatti, acted with oppression, fraud, and/or malice and Gardner is therefore
  28    entitled to punitive damages in an amount according to proof at trial.
                                                15
                                            CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 16 of 41 Page ID #:722




   1                            FOURTH CLAIM FOR RELIEF
   2                      AIDING AND ABETTING CONVERSION
   3                                    (Against Passport 420)
   4          70. The allegations of paragraphs 1 through 69 are re-alleged and
   5    incorporated herein by reference.
   6          71. Avenatti and EA received Gardner’s settlement money in a client trust
   7    account.
   8          72. Avenatti and EA intentionally and substantially interfered with
   9    Gardner’s settlement money by embezzling it and causing the settlement money to
  10    be used to purchase the Subject Aircraft for the benefit of Passport 420.
  11          73. Gardner did not consent to any of this.
  12          74.   Because its manager was Avenatti, Passport 420 knew that Avenatti and
  13    EA were converting and/or going to convert Gardner’s settlement money.
  14          75.   Passport 420 gave substantial assistance and/or encouragement to
  15    Avenatti and EA. Among other things, Avenatti and EA were able to hide Gardner’s
  16    funds in Passport 420 in the form of the Aircraft, which was purchased with money
  17    stolen from Gardner and owned by Passport 420. Avenatti was then able to use the
  18    Aircraft for his own benefit.
  19          76. These events were a substantial factor in causing Gardner injury and
  20    Gardner is therefore entitled to damages.
  21          77. A constructive trust must be imposed that would provide Gardner with
  22    an ownership interest in the Subject Aircraft.
  23          78. Passport 420, acting through its manager Avenatti, acted in conscious
  24    disregard for Gardner’s rights and put its own interests ahead of the interests of
  25    Gardner when it took her settlement money and used the money to purchase the
  26    Subject Aircraft, which constitutes malice.
  27          79. Passport 420, acting through its manager Avenatti, engaged in despicable
  28    conduct that subjected Gardner to cruel and unjust hardship in conscious disregard
                                                16
                                            CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 17 of 41 Page ID #:723




   1    of her rights, which constitutes Oppression.
   2          80. Avenatti, the manager of Passport 420, intentionally misrepresented
   3    and/or concealed material information regarding the fact that Gardner had in fact
   4    been paid a $2,750,000 payment, but that Passport 420 had spent that money so that
   5    it could purchase the Subject Aircraft. This constitutes fraud.
   6          81. Therefore, Passport 420, acting through its managers, including
   7    Avenatti, acted with oppression, fraud, and/or malice and Gardner is therefore
   8    entitled to punitive damages in an amount according to proof at trial.
   9
  10                               FIFTH CLAIM FOR RELIEF
  11                     CONSPIRACY TO COMMIT CONVERSION
  12                                  (Against Passport 420)
  13          82. The allegations of paragraphs 1 through 81 are re-alleged and
  14    incorporated herein by reference.
  15          83. Avenatti and EA received Gardner’s settlement money in a client trust
  16    account.
  17          84. Avenatti and EA intentionally and substantially interfered with
  18    Gardner’s settlement money by embezzling it and causing the settlement money to
  19    be used to purchase the Subject Aircraft for the benefit of Passport 420.
  20          85. Gardner did not consent to any of this.
  21          86.   Because its manager was Avenatti, Passport 420 knew that Avenatti and
  22    EA were converting and/or going to convert Gardner’s settlement money for the
  23    benefit of Passport 420.
  24          87.   Passport 420 agreed with Avenatti and EA and intended that Avenatti
  25    and EA make affirmative misrepresentations to Gardner. Among other things,
  26    Avenatti and EA were able to hide Gardner’s funds in Passport 420 in the form of
  27    the Aircraft, which was purchased with money stolen from Gardner and owned by
  28    Passport 420. Avenatti was then able to use the Aircraft for his own benefit.
                                                17
                                            CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 18 of 41 Page ID #:724




   1          88. These events were a substantial factor in causing Gardner injury and
   2    Gardner is therefore entitled to damages.
   3          89. A constructive trust must be imposed that would provide Gardner with
   4    an ownership interest in the Subject Aircraft.
   5          90. Passport 420, acting through its manager Avenatti, acted in conscious
   6    disregard for Gardner’s rights and put its own interests ahead of the interests of
   7    Gardner when it took Gardner’s monies and used them to purchase the Subject
   8    Aircraft, which constitutes malice.
   9          91. Passport 420, acting through its manager Avenatti engaged in despicable
  10    conduct that subjected Gardner to cruel and unjust hardship in conscious disregard
  11    of her rights, which constitutes Oppression.
  12          92. Avenatti, the manager of Passport 420, intentionally misrepresented
  13    and/or concealed material information regarding the fact that Gardner had in fact
  14    been paid a $2,750,000 payment, but that Passport 420 had spent that money so that
  15    it could purchase the Subject Aircraft. This constitutes fraud.
  16          93. Therefore, Passport 420, acting through its manager Avenatti, acted with
  17    oppression, fraud, and/or malice and Gardner is therefore entitled to punitive
  18    damages in an amount according to proof at trial.
  19
  20                             SIXTH CLAIM FOR RELIEF
  21               RECEIVING STOLEN PROPERTY (PENAL CODE § 496)
  22                                  (Against Passport 420)
  23          94. The allegations of paragraphs 1 through 93 are re-alleged and
  24    incorporated herein by reference.
  25          95. Avenatti and EA received Gardner’s settlement money in a client trust
  26    account.
  27          96. Avenatti and EA embezzled the settlement money and caused some of
  28    the settlement money to be used so that Passport 420 could purchase the Subject
                                                18
                                            CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 19 of 41 Page ID #:725




   1    Aircraft.
   2          97. Passport 420 therefore either bought or received stolen property or
   3    concealed, withheld, or aided in concealing or withholding Gardner’s settlement
   4    money.
   5          98.   Because its manager was Avenatti, Passport 420 knew that the settlement
   6    money was stolen and belonged to Gardner.
   7          99. These events were a substantial factor in causing Gardner injury and
   8    Gardner is therefore entitled to damages. Under Penal Code § 496 these damages
   9    are three times the amount of actual damages.
  10          100. A constructive trust must be imposed that would provide Gardner with
  11    an ownership interest in the Subject Aircraft.
  12          101. Passport 420, acting through its manager Avenatti, acted in conscious
  13    disregard for Gardner’s rights and put its own interests ahead of the interests of
  14    Gardner when it took her settlement money and used the money to purchase the
  15    Subject Aircraft, which constitutes malice.
  16          102. Passport 420, acting through its manager Avenatti engaged in despicable
  17    conduct that subjected Gardner to cruel and unjust hardship in conscious disregard
  18    of her rights, which constitutes Oppression.
  19          103. Avenatti, the manager of Passport 420, intentionally misrepresented
  20    and/or concealed material information regarding the fact that Gardner had in fact
  21    been paid a $2,750,000 payment, but that Passport 420 had spent that money so that
  22    it could purchase the Subject Aircraft. This constitutes fraud.
  23          104. Therefore, Passport 420, acting through its manager Avenatti, acted with
  24    oppression, fraud, and/or malice and Gardner is therefore entitled to punitive
  25    damages in an amount according to proof at trial.
  26
  27    //
  28    //
                                              19
                                          CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 20 of 41 Page ID #:726




   1                            SEVENTH CLAIM FOR RELIEF
   2            AIDING AND ABETTING BREACH OF FIDUCIARY DUTY
   3                                    (Against Passport 420)
   4          105. The allegations of paragraphs 1 through 104 are re-alleged and
   5    incorporated herein by reference.
   6          106. Avenatti and EA owed Gardner a fiduciary duty because they were in an
   7    attorney-client relationship with Gardner. Their fiduciary duty required them to
   8    follow the California Rules of Professional Conduct and other authorities regulating
   9    attorney behavior.
  10          107. These ethical duties include, but are not limited to, Former California
  11    Rules of Professional Conduct Rule 4-100’s rules governing trust funds and
  12    notifying clients of receipt of client funds. Specifically, Avenatti and EA failed to
  13    notify Gardner of receipt of the settlement money, failed to hold the settlement
  14    money in a trust account until disbursed to Gardner, and failed to obtain Gardner’s
  15    permission and authorization for the movement and disbursement of the funds.
  16          108. In pursuing their own interest of single minded avarice by seizing
  17    Gardner’s settlement funds, which did not belong to them, and by putting that
  18    interest ahead of Gardner’s interest, Avenatti and EA also violated their fiduciary
  19    duty of loyalty that all attorneys owe to their clients.
  20          109. Because its manager was Avenatti, Passport 420 knew that Avenatti and
  21    EA were breaching and/or going to breach their fiduciary duties owed to Gardner.
  22          110. Passport 420 gave substantial assistance and/or encouragement          to
  23    Avenatti and EA. Among other things, Avenatti and EA were able to hide Gardner’s
  24    funds in Passport 420 in the form of the Aircraft, which was purchased with money
  25    stolen from Gardner and owned by Passport 420. Avenatti was then able to use the
  26    Aircraft for his own benefit.
  27          111. These events were a substantial factor in causing Gardner injury and
  28    Gardner is therefore entitled to damages.
                                                20
                                            CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 21 of 41 Page ID #:727




   1          112. A constructive trust must be imposed that would provide Gardner with
   2    an ownership interest in the Subject Aircraft.
   3          113. Passport 420, acting through its manager Avenatti, acted in conscious
   4    disregard for Gardner’s rights and put its own interests ahead of the interests of
   5    Gardner when it took her settlement money and used the money to purchase the
   6    Subject Aircraft, which constitutes malice.
   7          114. Passport 420, acting through its manager Avenatti engaged in despicable
   8    conduct that subjected Gardner to cruel and unjust hardship in conscious disregard
   9    of her rights, which constitutes Oppression.
  10          115. Avenatti, the manager of Passport 420, intentionally misrepresented
  11    and/or concealed material information regarding the fact that Gardner had in fact
  12    been paid a $2,750,000 payment, but that Passport 420 had spent that money so that
  13    it could purchase the Subject Aircraft. This constitutes fraud.
  14          116. Therefore, Passport 420, acting through its manager Avenatti, acted with
  15    oppression, fraud, and/or malice and Gardner is therefore entitled to punitive
  16    damages in an amount according to proof at trial.
  17
  18                            EIGHTH CLAIM FOR RELIEF
  19           AIDING AND ABETTING PROFESSIONAL MALPRACTICE
  20                                  (Against Passport 420)
  21          117. The allegations of paragraphs 1 through 116 are re-alleged and
  22    incorporated herein by reference.
  23          118. Avenatti and EA were in attorney-client relationships with Gardner.
  24          119. Accordingly, Avenatti and EA owed Gardner the duty of all attorneys to
  25    use such skill, prudence, and diligence as members of their profession commonly
  26    possess and exercise.
  27          120. In addition, Avenatti and EA are required to comply with their ethical
  28    duties as attorneys. These ethical duties include, but are not limited to, Former
                                                21
                                            CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 22 of 41 Page ID #:728




   1    California Rules of Professional Conduct Rule 4-100’s rules governing trust funds
   2    and notifying clients of receipt of client funds. Specifically, Avenatti and EA failed
   3    to notify Gardner of receipt of the settlement money, failed to hold the settlement
   4    money in a trust account until disbursed to Gardner, and failed to obtain Gardner’s
   5    permission and authorization for the movement and disbursement of the funds.
   6          121. Because its manager was Avenatti, Passport 420 knew that Avenatti and
   7    EA were committing and/or going to commit legal malpractice against their client
   8    Gardner.
   9          122. Passport 420 gave substantial assistance and/or encouragement           to
  10    Avenatti and EA. Among other things, Avenatti and EA were able to hide Gardner’s
  11    funds in Passport 420 in the form of the Aircraft, which was purchased with money
  12    stolen from Gardner and owned by Passport 420. Avenatti was then able to use the
  13    Aircraft for his own benefit.
  14          123. These events were a substantial factor in causing Gardner injury and
  15    Gardner is therefore entitled to damages.
  16          124. A constructive trust must be imposed that would provide Gardner with
  17    an ownership interest in the Subject Aircraft.
  18          125. Passport 420, acting through its manager Avenatti, acted in conscious
  19    disregard for Gardner’s rights and put its own interests ahead of the interests of
  20    Gardner when it took her settlement money and used the money to purchase the
  21    Subject Aircraft, which constitutes malice.
  22          126. Passport 420, acting through its manager Avenatti engaged in despicable
  23    conduct that subjected Gardner to cruel and unjust hardship in conscious disregard
  24    of her rights, which constitutes Oppression.
  25          127. Avenatti, the manager of Passport 420, intentionally misrepresented
  26    and/or concealed material information regarding the fact that Gardner had in fact
  27    been paid a $2,750,000 payment, but that Passport 420 had spent that money so that
  28    it could purchase the Subject Aircraft. This constitutes fraud.
                                              22
                                          CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 23 of 41 Page ID #:729




   1             128. Therefore, Passport 420, acting through its manager Avenatti, acted with
   2    oppression, fraud, and/or malice and Gardner is therefore entitled to punitive
   3    damages in an amount according to proof at trial.
   4
   5                               NINTH CLAIM FOR RELIEF
   6        AIDING AND ABETTING AFFIRMATIVE MISREPRESENTATION
   7                                    (Against Passport 420)
   8             129. The allegations of paragraphs 1 through 128 are re-alleged and
   9    incorporated herein by reference.
  10          130. Avenatti and EA represented to Gardner that Avenatti would serve as
  11    Gardner’s attorney and that Avenatti and EA would provide her with legal services.
  12    Implicit was the representation that Avenatti and EA would represent Gardner’s
  13    interests, uphold the fiduciary duties owed to her, and comply with the California
  14    Rules of Professional Conduct.
  15          131. Avenatti and EA’s representations were false. Instead of representing
  16    Gardner’s interests, they were only concerned with their own: namely taking
  17    Gardner’s settlement funds so that Passport 420 could use the money to purchase a
  18    plane.
  19          132. Both before and after Avenatti and EA embezzled Gardner’s settlement,
  20    they made additional representations that the settlement provided for 96 monthly
  21    payments to Gardner over the course of the eight years following the mediation.
  22    They also represented that the monthly payments that they were making to Gardner
  23    were actually from the Individual and that, once they ceased making these payments,
  24    the reason why the payments had stopped was because the Individual had stopped
  25    making them.
  26          133. These representations were false as well. In fact, under the terms of the
  27    settlement agreement, the Individual was required to make an initial payment of
  28    $2,750,000 on or about January 28, 2017 to Gardner with a subsequent payment, at
                                                23
                                            CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 24 of 41 Page ID #:730




   1    a later date in 2020, of $250,000. The monthly payments were actually being made
   2    by Avenatti and EA to maintain the façade that the Individual was making the
   3    monthly payments. This allowed them to take the settlement money from Gardner
   4    without her realizing what was occurring. Similarly, when the monthly payments
   5    stopped, their explanation was false as well, but was once again intended to hide the
   6    truth from Gardner.
   7             134. Avenatti and EA either knew that their representations were false when
   8    they made them or made the representations recklessly and without regard for their
   9    truth.
  10             135. Avenatti and EA intended that Gardner rely on the representations.
  11             136. Gardner reasonably relied on Avenatti and EA’s representations.
  12             137. Passport 420 knew that Avenatti and EA were making and/or going to
  13    make affirmative misrepresentations to Gardner by virtue of the fact that it was
  14    managed by Avenatti.
  15             138. Passport 420 gave substantial assistance and/or encouragement        to
  16    Avenatti and EA. Among other things, Avenatti and EA were able to hide Gardner’s
  17    funds in Passport 420 in the form of the Aircraft, which was purchased with money
  18    stolen from Gardner and owned by Passport 420. Avenatti was then able to use the
  19    Aircraft for his own benefit.
  20             139. These events were a substantial factor in causing Gardner injury and
  21    Gardner is therefore entitled to damages.
  22             140. A constructive trust must be imposed that would provide Gardner with
  23    an ownership interest in the Subject Aircraft.
  24             141. Passport 420, acting through its manager Avenatti, acted in conscious
  25    disregard for Gardner’s rights and put its own interests ahead of the interests of
  26    Gardner when it took her settlement money and used the money to purchase the
  27    Subject Aircraft, which constitutes malice.
  28             142. Passport 420, acting through its manager Avenatti engaged in despicable
                                                24
                                            CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 25 of 41 Page ID #:731




   1    conduct that subjected Gardner to cruel and unjust hardship in conscious disregard
   2    of her rights, which constitutes Oppression.
   3             143. Avenatti, the manager of Passport 420, intentionally misrepresented
   4    and/or concealed material information regarding the fact that Gardner had in fact
   5    been paid a $2,750,000 payment, but that Passport 420 had spent that money so that
   6    it could purchase the Subject Aircraft. This constitutes fraud.
   7             144. Therefore, Passport 420, acting through its manager Avenatti, acted with
   8    oppression, fraud, and/or malice and Gardner is therefore entitled to punitive
   9    damages in an amount according to proof at trial.
  10
  11                               TENTH CLAIM FOR RELIEF
  12      CONSPIRACY TO COMMIT AFFIRMATIVE MISREPRESENTATION
  13                                    (Against Passport 420)
  14             145. The allegations of paragraphs 1 through 144 are re-alleged and
  15    incorporated herein by reference.
  16          146. Avenatti and EA represented to Gardner that Avenatti would serve as
  17    Gardner’s attorney and that Avenatti and EA would provide her with legal services.
  18    Implicit was the representation that Avenatti and EA would represent Gardner’s
  19    interests, uphold the fiduciary duties owed to her, and comply with the California
  20    Rules of Professional Conduct.
  21          147. Avenatti and EA’s representations were false. Instead of representing
  22    Gardner’s interests, they were only concerned with their own: namely taking
  23    Gardner’s settlement funds so that Passport 420 could use the money to purchase a
  24    plane.
  25          148. Both before and after Avenatti and EA embezzled Gardner’s settlement,
  26    they made additional representations that the settlement provided for 96 monthly
  27    payments to Gardner over the course of the eight years following the mediation.
  28    They also represented that the monthly payments that they were making to Gardner
                                                25
                                            CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 26 of 41 Page ID #:732




   1    were actually from the Individual and that, once they ceased making these payments,
   2    the reason why the payments had stopped was because the Individual had stopped
   3    making them.
   4             149. These representations were false as well. In fact, under the terms of the
   5    settlement agreement, the Individual was required to make an initial payment of
   6    $2,750,000 on or about January 28, 2017 to Gardner with a subsequent payment, at
   7    a later date in 2020, of $250,000. The monthly payments were actually being made
   8    by Avenatti and EA to maintain the façade that the Individual was making the
   9    monthly payments. This allowed them to take the settlement money from Gardner
  10    without her realizing what was occurring. Similarly, when the monthly payments
  11    stopped, their explanation was false as well, but was once again intended to hide the
  12    truth from Gardner.
  13             150. Avenatti and EA either knew that their representations were false when
  14    they made them or made the representations recklessly and without regard for their
  15    truth.
  16             151. Avenatti and EA intended that Gardner rely on the representations.
  17             152. Gardner reasonably relied on Avenatti and EA’s representations.
  18             153. Passport 420 knew that Avenatti and EA were making and/or going to
  19    make affirmative misrepresentations to Gardner by virtue of the fact that Avenatti
  20    served as Passport 420’s manager.
  21             154. Passport 420 agreed with Avenatti and EA and intended that Avenatti
  22    and EA make affirmative misrepresentations to Gardner. Among other things,
  23    Avenatti and EA were able to hide Gardner’s funds in Passport 420 in the form of
  24    the Aircraft, which was purchased with money stolen from Gardner and owned by
  25    Passport 420. Avenatti was then able to use the Aircraft for his own benefit.
  26             155. These events were a substantial factor in causing Gardner injury and
  27    Gardner is therefore entitled to damages.
  28             156. A constructive trust must be imposed that would provide Gardner with
                                                 26
                                             CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 27 of 41 Page ID #:733




   1    an ownership interest in the Subject Aircraft.
   2          157. Passport 420, acting through its manager Avenatti, acted in conscious
   3    disregard for Gardner’s rights and put its own interests ahead of the interests of
   4    Gardner when it took her settlement money and used the money to purchase the
   5    Subject Aircraft, which constitutes malice.
   6          158. Passport 420, acting through its manager Avenatti engaged in despicable
   7    conduct that subjected Gardner to cruel and unjust hardship in conscious disregard
   8    of her rights, which constitutes Oppression.
   9          159. Avenatti, the manager of Passport 420, intentionally misrepresented
  10    and/or concealed material information regarding the fact that Gardner had in fact
  11    been paid a $2,750,000 payment, but that Passport 420 had spent that money so that
  12    it could purchase the Subject Aircraft. This constitutes fraud.
  13          160. Therefore, Passport 420, acting through its manager Avenatti, acted with
  14    oppression, fraud, and/or malice and Gardner is therefore entitled to punitive
  15    damages in an amount according to proof at trial.
  16
  17                          ELEVENTH CLAIM FOR RELIEF
  18         AIDING AND ABETTING NEGLIGENT MISREPRESENTATION
  19                                  (Against Passport 420)
  20          161. The allegations of paragraphs 1 through 160 are re-alleged and
  21    incorporated herein by reference.
  22          162. Avenatti and EA represented to Gardner that Avenatti would serve as
  23    Gardner’s attorney and that Avenatti and EA would provide her with legal services.
  24    Implicit was the representation that Avenatti and EA would represent Gardner’s
  25    interests, uphold the fiduciary duties owed to her, and comply with the California
  26    Rules of Professional Conduct.
  27          163. Avenatti and EA’s representations were false. Instead of representing
  28    Gardner’s interests, they were only concerned with their own: namely taking
                                                27
                                            CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 28 of 41 Page ID #:734




   1    Gardner’s settlement funds so that Passport 420 could use the money to purchase
   2    the Subject Airplane.
   3          164. Both before and after Avenatti and EA embezzled Gardner’s settlement,
   4    they made additional representations that the settlement provided for 96 monthly
   5    payments to Gardner over the course of the eight years following the mediation.
   6    They also represented that the monthly payments that they were making to Gardner
   7    were actually from the Individual and that, once they ceased making these payments,
   8    the reason why the payments had stopped was because the Individual had stopped
   9    making them.
  10          165. These representations were false as well. In fact, under the terms of the
  11    settlement agreement, the Individual was required to make an initial payment of
  12    $2,750,000 on or about January 28, 2017 to Gardner with a subsequent payment, at
  13    a later date in 2020, of $250,000. The monthly payments were actually being made
  14    by Avenatti and EA to maintain the façade that the Individual was making the
  15    monthly payments. This allowed them to take the settlement money from Gardner
  16    without her realizing what was occurring. Similarly, when the monthly payments
  17    stopped, their explanation was false as well, but was once again intended to hide the
  18    truth from Gardner.
  19          166. Regardless of whether Avenatti and EA honestly believed that the
  20    representations were true, Avenatti and EA had no reasonable grounds for believing
  21    the representations were true when they made them.
  22          167. Avenatti and EA intended that Gardner rely on these representations.
  23          168. Gardner reasonably relied on Avenatti and EA’s representations.
  24          169. Passport 420 knew that Avenatti and EA were making and/or going to
  25    make negligent misrepresentations to Gardner by virtue of the fact that Passport 420
  26    was managed by Avenatti.
  27          170. Passport 420 gave substantial assistance and/or encouragement           to
  28    Avenatti and EA. Among other things, Avenatti and EA were able to hide Gardner’s
                                              28
                                          CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 29 of 41 Page ID #:735




   1    funds in Passport 420 in the form of the Aircraft, which was purchased with money
   2    stolen from Gardner and owned by Passport 420. Avenatti was then able to use the
   3    Aircraft for his own benefit.
   4          171. These events were a substantial factor in causing Gardner injury and
   5    Gardner is therefore entitled to damages.
   6          172. A constructive trust must be imposed that would provide Gardner with
   7    an ownership interest in the Subject Aircraft.
   8          173. Passport 420, acting through its manager Avenatti, acted in conscious
   9    disregard for Gardner’s rights and put its own interests ahead of the interests of
  10    Gardner when it took her settlement money and used the money to purchase the
  11    Subject Aircraft, which constitutes malice.
  12          174. Passport 420, acting through its manager Avenatti engaged in despicable
  13    conduct that subjected Gardner to cruel and unjust hardship in conscious disregard
  14    of her rights, which constitutes Oppression.
  15          175. Avenatti, the manager of Passport 420, intentionally misrepresented
  16    and/or concealed material information regarding the fact that Gardner had in fact
  17    been paid a $2,750,000 payment, but that Passport 420 had spent that money so that
  18    it could purchase the Subject Aircraft. This constitutes fraud.
  19          176. Therefore, Passport 420, acting through its manager Avenatti, acted with
  20    oppression, fraud, and/or malice and Gardner is therefore entitled to punitive
  21    damages in an amount according to proof at trial.
  22
  23                           TWELFTH CLAIM FOR RELIEF
  24       CONSPIRACY TO COMMIT NEGLIGENT MISREPRESENTATION
  25                                    (Against Passport 420)
  26          177. The allegations of paragraphs 1 through 176 are re-alleged and
  27    incorporated herein by reference.
  28          178. Avenatti and EA represented to Gardner that Avenatti would serve as
                                                29
                                            CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 30 of 41 Page ID #:736




   1    Gardner’s attorney and that Avenatti and EA would provide her with legal services.
   2    Implicit was the representation that Avenatti and EA would represent Gardner’s
   3    interests, uphold the fiduciary duties owed to her, and comply with the California
   4    Rules of Professional Conduct.
   5          179. Avenatti and EA’s representations were false. Instead of representing
   6    Gardner’s interests, they were only concerned with their own: namely taking
   7    Gardner’s settlement funds so that Passport 420 could use the money to purchase
   8    the Subject Aircraft.
   9          180. Both before and after Avenatti and EA embezzled Gardner’s settlement,
  10    they made additional representations that the settlement provided for 96 monthly
  11    payments to Gardner over the course of the eight years following the mediation.
  12    They also represented that the monthly payments that they were making to Gardner
  13    were actually from the Individual and that, once they ceased making these payments,
  14    the reason why the payments had stopped was because the Individual had stopped
  15    making them.
  16          181. These representations were false as well. In fact, under the terms of the
  17    settlement agreement, the Individual was required to make an initial payment of
  18    $2,750,000 on or about January 28, 2017 to Gardner with a subsequent payment, at
  19    a later date in 2020, of $250,000. The monthly payments were actually being made
  20    by Avenatti and EA to maintain the façade that the Individual was making the
  21    monthly payments. This allowed them to take the settlement money from Gardner
  22    without her realizing what was occurring. Similarly, when the monthly payments
  23    stopped, their explanation was false as well, but was once again intended to hide the
  24    truth from Gardner.
  25          182. Regardless of whether Avenatti and EA honestly believed that the
  26    representations were true, Avenatti and EA had no reasonable grounds for believing
  27    the representations were true when they made them.
  28          183. Avenatti and EA intended that Gardner rely on these representations.
                                              30
                                          CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 31 of 41 Page ID #:737




   1          184. Gardner reasonably relied on Avenatti and EA’s representations.
   2          185. Passport 420 knew that Avenatti and EA were making and/or going to
   3    make negligent misrepresentations to Gardner by virtue of the fact that Avenatti
   4    served as Passport 420’s manager.
   5          186. Passport 420 agreed with Avenatti and EA and intended that Avenatti
   6    and EA make affirmative misrepresentations to Gardner.. Among other things,
   7    Avenatti and EA were able to hide Gardner’s funds in Passport 420 in the form of
   8    the Aircraft, which was purchased with money stolen from Gardner and owned by
   9    Passport 420. Avenatti was then able to use the Aircraft for his own benefit.
  10          187. These events were a substantial factor in causing Gardner injury and
  11    Gardner is therefore entitled to damages.
  12          188. A constructive trust must be imposed that would provide Gardner with
  13    an ownership interest in the Subject Aircraft.
  14          189. Passport 420, acting through its manager Avenatti, acted in conscious
  15    disregard for Gardner’s rights and put its own interests ahead of the interests of
  16    Gardner when it took her settlement money and used the money to purchase the
  17    Subject Aircraft, which constitutes malice.
  18          190. Passport 420, acting through its manager Avenatti engaged in despicable
  19    conduct that subjected Gardner to cruel and unjust hardship in conscious disregard
  20    of her rights, which constitutes Oppression.
  21          191. Avenatti, the manager of Passport 420, intentionally misrepresented
  22    and/or concealed material information regarding the fact that Gardner had in fact
  23    been paid a $2,750,000 payment, but that Passport 420 had spent that money so that
  24    it could purchase the Subject Aircraft. This constitutes fraud.
  25          192. Therefore, Passport 420, acting through its manager Avenatti, acted with
  26    oppression, fraud, and/or malice and Gardner is therefore entitled to punitive
  27    damages in an amount according to proof at trial.
  28
                                              31
                                          CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 32 of 41 Page ID #:738




   1                         THIRTEENTH CLAIM FOR RELIEF
   2            AIDING AND ABETTING FRAUDULENT CONCEALMENT
   3                                  (Against Passport 420)
   4          193. The allegations of paragraphs 1 through 192 are re-alleged and
   5    incorporated herein by reference.
   6          194. Gardner was in a fiduciary and attorney-client relationship with Avenatti
   7    and EA.
   8          195. Avenatti and EA intentionally failed to disclose certain facts that were
   9    known only to them, namely that rather than fulfill their obligations to represent
  10    Gardner’s interests, uphold the fiduciary duties owed to her, and comply with the
  11    California Rules of Professional Conduct, they actually intended to embezzle any
  12    settlement they obtained for her for the benefit of Passport 420.
  13          196. Once the settlement was entered into, Avenatti and EA intentionally
  14    failed to disclose the true terms of the settlement, including that the Individual was
  15    required to make an initial payment of $2,750,000 on or about January 28, 2017 to
  16    Gardner with a subsequent payment at a later date, set for 2020. The monthly
  17    payments were actually being made by Avenatti and EA to maintain the façade that
  18    the Individual was making the monthly payments. This allowed Avenatti and EA
  19    to take the settlement money from Gardner without her realizing what was
  20    occurring. Similarly, when the monthly payments stopped, their explanation was
  21    false as well, but was once again intended to hide the truth from Gardner.
  22          197. Gardner was unaware of these facts.
  23          198. Avenatti and EA intended to deceive Gardner by concealing the facts.
  24          199. Had the omitted information been disclosed, Gardner reasonably would
  25    have behaved differently. Among other things, she would not have retained Avenatti
  26    and EA. Had she learned the truth after she entered into her settlement with the
  27    Individual, she would have demanded her settlement money and not have permitted
  28    Avenatti and EA to embezzle her money and cause Passport 420 to use it to purchase
                                                32
                                            CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 33 of 41 Page ID #:739




   1    the Subject Aircraft. She also would not have permitted Avenatti and EA to send
   2    her periodic monthly payments in lieu of the actual payments provided for under the
   3    terms of the settlement.
   4          200. Passport 420 knew that Avenatti and EA were making and/or going to
   5    fraudulently conceal material information from Gardner by virtue of the fact that it
   6    was managed by Avenatti.
   7          201. Passport 420 gave substantial assistance and/or encouragement          to
   8    Avenatti and EA. Among other things, Avenatti and EA were able to hide Gardner’s
   9    funds in Passport 420 in the form of the Aircraft, which was purchased with money
  10    stolen from Gardner and owned by Passport 420. Avenatti was then able to use the
  11    Aircraft for his own benefit.
  12          202. These events were a substantial factor in causing Gardner injury and
  13    Gardner is therefore entitled to damages.
  14          203. A constructive trust must be imposed that would provide Gardner with
  15    an ownership interest in the Subject Aircraft.
  16          204. Passport 420, acting through its manager Avenatti, acted in conscious
  17    disregard for Gardner’s rights and put its own interests ahead of the interests of
  18    Gardner when it took her settlement money and used the money to purchase the
  19    Subject Aircraft, which constitutes malice.
  20          205. Passport 420, acting through its manager Avenatti engaged in despicable
  21    conduct that subjected Gardner to cruel and unjust hardship in conscious disregard
  22    of her rights, which constitutes Oppression.
  23          206. Avenatti, the manager of Passport 420, intentionally misrepresented
  24    and/or concealed material information regarding the fact that Gardner had in fact
  25    been paid a $2,750,000 payment, but that Passport 420 had spent that money so that
  26    it could purchase the Subject Aircraft. This constitutes fraud.
  27          207. Therefore, Passport 420, acting through its manager Avenatti, acted with
  28    oppression, fraud, and/or malice and Gardner is therefore entitled to punitive
                                              33
                                          CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 34 of 41 Page ID #:740




   1    damages in an amount according to proof at trial.
   2

   3                         FOURTEENTH CLAIM FOR RELIEF
   4          CONSPIRACY TO COMMIT FRAUDULENT CONCEALMENT
   5                                  (Against Passport 420)
   6          208. The allegations of paragraphs 1 through 207 are re-alleged and
   7    incorporated herein by reference.
   8          209. Gardner was in a fiduciary and attorney-client relationship with Avenatti
   9    and EA.
  10          210. Avenatti and EA intentionally failed to disclose certain facts that were
  11    known only to them, namely that rather than fulfill their obligations to represent
  12    Gardner’s interests, uphold the fiduciary duties owed to her, and comply with the
  13    California Rules of Professional Conduct, they actually intended to embezzle any
  14    settlement they obtained for her, for the benefit of Passport 420.
  15          211. Once the settlement was entered into, Avenatti and EA intentionally
  16    failed to disclose the true terms of the settlement, including that the Individual was
  17    required to make an initial payment of $2,750,000 on or about January 28, 2017 to
  18    Gardner with a subsequent payment at a later date. The monthly payments were
  19    actually being made by Avenatti and EA to maintain the façade that the Individual
  20    was making the monthly payments. This allowed them to take the settlement money
  21    from Gardner without her realizing what was occurring. Similarly, when the
  22    monthly payments stopped, their explanation was false as well, but was once again
  23    intended to hide the truth from Gardner.
  24          212. Gardner was unaware of these facts.
  25          213. Avenatti and EA intended to deceive Gardner by concealing the facts.
  26          214. Had the omitted information been disclosed, Gardner reasonably would
  27    have behaved differently. Among other things, she would not have retained Avenatti
  28    and EA. Had she learned the truth after she entered into her settlement with the
                                                34
                                            CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 35 of 41 Page ID #:741




   1    other individual, she would have demanded her settlement money and not have
   2    permitted Avenatti and EA to embezzle her money and cause Passport 420 to use it
   3    to purchase the Subject Aircraft. She also would not have permitted Avenatti and
   4    EA to send her periodic monthly payments in lieu of the actual payments provided
   5    for under the terms of the settlement.
   6          215. Passport 420 knew that Avenatti and EA were making and/or going to
   7    fraudulently conceal material information from Gardner by virtue of the fact that
   8    Avenatti served as Passport 420’s manager.
   9          216. Passport 420 agreed with Avenatti and EA and intended that Avenatti
  10    and EA fraudulently conceal the truth from Gardner. Among other things, Avenatti
  11    and EA were able to hide Gardner’s funds in Passport 420 in the form of the Aircraft,
  12    which was purchased with money stolen from Gardner and owned by Passport 420.
  13    Avenatti was then able to use the Aircraft for his own benefit.
  14          217. These events were a substantial factor in causing Gardner injury and
  15    Gardner is therefore entitled to damages.
  16          218. A constructive trust must be imposed that would provide Gardner with
  17    an ownership interest in the Subject Aircraft.
  18          219. Passport 420, acting through its manager Avenatti, acted in conscious
  19    disregard for Gardner’s rights and put its own interests ahead of the interests of
  20    Gardner when it took her settlement money and used the money to purchase the
  21    Subject Aircraft, which constitutes malice.
  22          220. Passport 420, acting through its manager Avenatti engaged in despicable
  23    conduct that subjected Gardner to cruel and unjust hardship in conscious disregard
  24    of her rights, which constitutes Oppression.
  25          221. Avenatti, the manager of Passport 420, intentionally misrepresented
  26    and/or concealed material information regarding the fact that Gardner had in fact
  27    been paid a $2,750,000 payment, but that Passport 420 had spent that money so that
  28    it could purchase the Subject Aircraft. This constitutes fraud.
                                              35
                                          CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 36 of 41 Page ID #:742




   1           222. Therefore, Passport 420, acting through its manager Avenatti, acted with
   2    oppression, fraud, and/or malice and Gardner is therefore entitled to punitive
   3    damages in an amount according to proof at trial.
   4
   5                           FIFTEENTH CLAIM FOR RELIEF
   6     RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT §
   7                                 18 U.S.C. § 1961 ET SEQ.
   8                                   (Against Passport 420)
   9           223. The allegations of paragraphs 1 through 222 are re-alleged and
  10    incorporated herein by reference.
  11           224. Passport 420 is a “person” under 18 U.S.C. § 1961(3) because it is
  12    capable of holding, and does hold, “a legal or beneficial interest in property.”
  13           225. Section 1962(c) makes it “unlawful for any person employed by or
  14    associated with any enterprise engaged in, or the activities of which affect, interstate
  15    or foreign commerce, to conduct or participate, directly or indirectly, in the conduct
  16    of such enterprise’s affairs through a pattern of racketeering activity.”
  17           226. Section 1962(d) makes it unlawful for “any person to conspire to violate”
  18    Section 1962(c), among other provisions.
  19           227. At all relevant times, Passport 420, along with other individuals and
  20    entities, including unknown third parties, operated an association-in-fact enterprise,
  21    which was formed for the purpose of allowing Avenatti and the other members to
  22    enrich themselves at the expense of third parties, including Gardner. Other members
  23    of the enterprise include, amongst others, Avenatti, EA, and Avenatti & Associates,
  24    APC.
  25           228. The enterprise will be referred to herein as the “Avenatti Enterprise.”
  26           229. Each of the members of the Avenatti Enterprise are conspirators with the
  27    others and aided and abetted each other in furtherance of the objectives of the
  28    Avenatti Enterprise.
                                                36
                                            CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 37 of 41 Page ID #:743




   1            230. The members of the Avenatti Enterprise maintained throughout its
   2    duration a pattern of racketeering activity and acquired and/or maintained, directly
   3    or indirectly, an interest in or control in the Avenatti Enterprise. Many of the
   4    payments made to lull Gardner into believing that she was in fact receiving periodic
   5    settlement payments under the terms of her settlement agreement, were made
   6    through the Fedwire system.
   7            231. In addition, Passport 420, who was employed by or associated with the
   8    Avenatti Enterprise, engaged in and/or conducted activities that affected interstate
   9    commerce as well. For example, it purchased the Subject Aircraft from Honda
  10    Aircraft Company, which is headquartered in North Carolina and took possession
  11    of the Subject Aircraft in North Carolina as well. In doing so, Passport 420, directly
  12    or indirectly, conducted or participated in the conduct of the Avenatti Enterprise
  13    through a pattern of racketeering activity.
  14            232. On information and belief, the actions of the members of the Avenatti
  15    Enterprise’s pattern of racketeering activity included wire fraud under 18 U.S.C. §
  16    1343. Specifically, they devised and/or intended to devise a scheme or artifice to
  17    defraud. In addition, it included money laundering under 18 U.S.C. §§ 1956 and/or
  18    1957.
  19            233. This scheme entailed a series of misrepresentations and/or concealment,
  20    as discussed above, to create the illusion that Avenatti’s clients, including Gardner,
  21    had entered into settlements that would provide for numerous small periodic
  22    payments when in fact they had actually entered into settlements for either one lump
  23    sum payment or only a few substantial payments.
  24            234. For brevity, the facts of Avenatti’s indictment (attached hereto as Exhibit
  25    A, and incorporated hereto by reference) indicate the details of the multi-year
  26    conduct of the Avenatti Enterprise, including Passport 420, in defrauding Avenatti’s
  27    clients, including Gardner, of their monies.
  28            235. This allowed Avenatti and other members of the Avenatti Enterprise, like
                                                37
                                            CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 38 of 41 Page ID #:744




   1    Passport 420, to embezzle the actual settlement payments intended for Avenatti’s
   2    clients and use the funds for their own benefit or for the benefit of Avenatti.
   3    Members of the Avenatti Enterprise would then provide funds to be sent to
   4    Avenatti’s clients to lull them into believing that they were receiving periodic
   5    settlement payments so that they would not learn the truth about the settlements.
   6          236. Avenatti’s clients relied on Avenatti’s statements about the nature of the
   7    settlements and the falsified settlement agreements he showed them. In relying on
   8    Avenatti’s statements and in the case of some clients falsified settlement
   9    agreements, the clients suffered damages in the form of the difference between the
  10    settlement payments they were actually entitled to and the fake settlement payment
  11    Avenatti sent them so that they would not realize the truth.
  12          237. In the case of Gardner in addition to or in the alternative to damages, a
  13    constructive trust must be imposed that would provide Gardner with an ownership
  14    interest in the Subject Aircraft.
  15          238. In the case of Gardner, Avenatti and EA intentionally failed to disclose
  16    the true terms of the settlement, including that the Individual was required to make
  17    an initial payment of $2,750,000 on or about January 28, 2017 to Gardner with a
  18    subsequent payment at a later date. Instead of receiving this, Gardner received
  19    monthly payments that were actually being made by Avenatti and EA to maintain
  20    the façade that the Individual was making the monthly payments. This allowed them
  21    to embezzle the settlement money from Gardner without her realizing what was
  22    occurring. Avenatti and EA accomplished this in part through oral communications
  23    through the phone with Gardner in which Avenatti lulled her into believing that she
  24    was in fact supposed to be receiving periodic payments. Similarly, when the
  25    monthly payments stopped, the explanation was false as well, but was once again
  26    intended to hide the truth from Gardner. Once again, these communications largely
  27    occurred by phone between Avenatti and Gardner.
  28          239. Members of the Avenatti Enterprise used or caused others to use the
                                                38
                                            CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 39 of 41 Page ID #:745




   1    wires in interstate commerce in order to further and execute the fraudulent scheme.
   2    For example, Avenatti called Gardner on many occasions in order to mislead her
   3    into believing that nothing was awry. The wires were also used in interstate
   4    commerce in the Fedwire system. For example, on or about June 18, 2018 a
   5    payment of approximately $16,000 was made from EA Trust Account 4613 through
   6    the Fedwire system to Gardner’s Chase bank account. This was one of the periodic
   7    payments that was used to lull Gardner into believing that she was in fact receiving
   8    periodic payments from the Individual agreement.
   9          240. Moreover, on information and belief, Passport 420’s purchase of the
  10    Subject Aircraft was largely accomplished through the wires. The payment of the
  11    Subject Aircraft was made by wire transfer to Honda Aircraft Company, LLC.
  12    Moreover, given the fact that Passport 420 and its members are located in Southern
  13    California and Honda Aircraft Company, LLC is headquartered in North Carolina,
  14    which is also the location where the Subject Aircraft was manufactured and where
  15    Passport 320 took possession of it, on information and belief many of the
  16    communications with Honda Aircraft Company, LLC that were necessary for
  17    purchasing and taking possession of the Subject Aircraft occurred through the wires,
  18    whether by email or phone. Among other things, Avenatti and EA were able to hide
  19    Gardner’s funds in Passport 420 in the form of the Aircraft, which was purchased
  20    with money stolen from Gardner and owned by Passport 420. Avenatti was then
  21    able to use the Aircraft for his own benefit.
  22          241. In addition Passport 420 was involved in one or more financial
  23    transactions in violation of 18 U.S.C. §§ 1956 and/or § 1957 (money laundering).
  24    Passport 420 purchased the Subject Aircraft knowing that the transaction was
  25    designed in whole or in part to conceal or disguise the location, source, ownership,
  26    and/or the proceeds of the wire fraud that resulted in Gardner losing her settlement
  27    funds. Further Passport 420 knowingly engaged in a monetary transaction with the
  28    stolen settlement money, which is worth more than $10,000.
                                               39
                                           CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 40 of 41 Page ID #:746




   1                                PRAYER FOR RELIEF
   2           WHEREFORE, Cross-Claimant Gardner prays for judgment against Cross-
   3    Defendants as follows:
   4           Cross-Claimant Gardner seeks to recover the following damages and obtain
   5    the following relief from Cross-Defendants:
   6           (a) Economic loss and damages suffered by Cross-Claimant Gardner;
   7           (b) Restitution;
   8           (c) Recognition of a constructive trust granting Cross-Claimant Gardner an
   9    ownership interest in HondaJet HA-420, Serial Number SN42000029, Registration
  10    N227WP
  11           (d) Punitive damages;
  12           (e) All reasonable and necessary attorneys’ fees;
  13           (f) Court costs;
  14           (g) Pre and post-judgment interest;
  15           (h) A declaratory judgment as to whether and to whom any claims under the
  16    Policies should be paid out, or alternatively whether and to whom any premiums
  17    should be returned;
  18           (i) A declaratory judgment as to the amount of Cross-Claimant Gardner’s
  19    ownership interest in HondaJet HA-420, Serial Number SN42000029, Registration
  20    N227WP;
  21           (j) Nominal damages;
  22    (k) And such other relief to which Cross-Claimant Gardner may show herself justly
  23    entitled.
  24    DATED: December 20, 2019            THE X-LAW GROUP, P.C.
  25
  26
                                          By:__________//s//_________________
                                            FILIPPO MARCHINO, ESQ.,
  27                                        Attorneys for Cross-Claimant Gardner
  28
                                             40
                                         CROSSCLAIM
Case 8:19-cv-01704-DOC-JDE Document 42 Filed 12/20/19 Page 41 of 41 Page ID #:747




   1
   2                                    JURY DEMAND
   3
   4          Cross-Claimant hereby demands a trial by jury on all issues so triable.
   5
   6
   7    DATED: December 20, 2019            THE X-LAW GROUP, P.C.
   8
   9
  10
                                          By:______//s//_____________________
                                            FILIPPO MARCHINO, ESQ.,
  11                                        Attorneys for Cross-Claimant Gardner
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                             41
                                         CROSSCLAIM
